Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Surinder Schar on 12/15/2021.
The amendment is entered as follows:
Claim 1. (Currently Amended) An information processing apparatus that allocates information to respective elements included in a first set, the information processing apparatus comprising:
a hardware processor configured to allocate the information to at least one of the element included in a first subset by using the first subset and a second subset, wherein
the first subset is constituted by elements which are included in the first set and in which information allocation is to be performed at a present time, and
the second subset is constituted by elements which are included in the first set and in which the information allocation is not performed at the present time, and wherein
when allocating the information, the hardware processor:
performs a first calculation for calculating candidates of the information to be allocated to the respective elements included in the first subset for each of a plurality of rules,
performs a second calculation for calculating candidates of the information to be allocated to the respective elements included in the second subset with respect to a plurality of results of the first calculation, and

Claim 10. (Currently Amended) An information processing method for allocating information to respective elements included in a first set, the information processing method comprising:
allocating, by a hardware processor, the information to at least one of the element included in a first subset by using the first subset and a second subset, wherein
the first subset is constituted by elements which are included in the first set and in which information allocation is to be performed at a present time, and
the second subset is constituted by elements which are included in the first set and in which the information allocation is not performed at the present time, and wherein
said allocating the information comprising:
performing a first calculation tor calculating candidates of the information to be allocated to the respective elements included in the first subset for each of a plurality of rules,
performing a second calculation for calculating candidates of the information to be allocated to the respective elements included in the second subset with respect to a plurality of results of the first calculation, and
deciding the information to be allocated on the basis of a plurality of results of the second calculation.
Claim 11. (Currently Amended} An information processing system that allocates information to respective elements included in a first set, the information processing system comprising:
an information provision apparatus comprising a hardware processor, configured to provide information related to elements which are included in the first set and in which information allocation is to be performed at a present time; and
a hardware processor, configured to allocate the information to the respective elements included in the first set on the basis of the information from the information provision apparatus, 
wherein the hardware processor of the information processing apparatus further: 
acquires the information from the information provision apparatus, 
updates a first subset and a second subset on the basis of the information from the information provision apparatus, and 
decides the information to be allocated using the updated first subset and the updated second subset, and wherein the first subset is constituted by the elements which are included in the first set and in which the information allocation [[may]]is to be performed at the present time, and wherein the second subset being constituted by elements which are included in the first set and in which the information allocation is not performed at the present time, and wherein, when allocating the information, the hardware processor of the information processing apparatus: 
performs a first calculation for calculating candidates of the information to be allocated to the respective elements included in the first subset for each of a plurality of rules, 
performs a second calculation for calculating candidates of the information to be allocated to the respective elements included in the second subset with respect to a plurality of results of the first calculation, and 
decides the information to be allocated on the basis of a plurality of results of the second calculation. 




Allowable subject matter
Claims 1, 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of: “performs a first calculation for calculating candidates of the information to be allocated to the respective elements included in the first subset for each of a plurality of rules, performs a second calculation for calculating candidates of the information to be allocated to the respective elements included in the second subset with respect to a plurality of results of the first calculation, and decides the information to be allocated on the basis of a plurality of results of the second calculation.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 


	/WILSON LEE/               Primary Examiner, Art Unit 2152